Allen, J.
The defendant does not deny that the plaintiff is entitled to sue alone. Boston & Maine Railroad v. Portland, Saco, & Portsmouth Railroad, 119 Mass. 498. The only question is as to the amount which the plaintiff is entitled to recover.
The deposit was made jointly. At the outset each depositor owned one half of it. But it does not appear that the defendant was aware of this. The defendant made no inquiry, and no stipulation to limit the amount of its liability in case of a wrongful payment by it. Ordinarily, a party should be allowed to recover according to his actual interest at the time of the payment. If the actual interest of the plaintiff had become reduced to a quarter or an eighth of the deposit, it would be a hardship to compel the defendant to pay to him a full half, merely because he had owned one half at the outset. Since it happens that his interest has increased in amount, it is no hardship to compel the defendant to reimburse him for his actual loss. *454The defendant must be held to have contemplated that there might be a change in the amount of the respective interests of the depositors. The circumstances of the change are unusual; but that is immaterial.

Judgment affirmed.